                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF MAINE

Ajax Mortgage Loan Trust 2019-E,                    CIVIL ACTION NO:
Mortgage-Backed Securities, Series 2019-E,
by U.S. Bank National Association, as
Indenture Trustee

                 Plaintiff                          COMPLAINT

                         vs.                        RE:
                                                    78 Harlow Pond Road, Parkman, ME 04443

April J. Sargent f/k/a April J. Wohlfeil            Mortgage:
                                                    March 16, 2007
                                                    Book 1825, Page 54

                 Defendant

Kevin A. Sargent

                 Party-in-Interest


        NOW COMES the Plaintiff, Ajax Mortgage Loan Trust 2019-E, Mortgage-Backed

Securities, Series 2019-E, by U.S. Bank National Association, as Indenture Trustee, by and through

its attorneys, Doonan, Graves & Longoria, LLC, and hereby complains against the Defendant, April

J. Sargent f/k/a April J. Wohlfeil, as follows:

                                JURISDICTION AND VENUE

    1. This Court has jurisdiction over this action pursuant 28 U.S.C. § 1332(a)(1) (Diversity)

        because the Plaintiff and Defendant are citizens of different states and the matter in

        controversy exceeds the sum or value of seventy-five thousand and 00/100 ($75,000.00)

        dollars, exclusive of interest and costs. Any Court of the United States, upon the filing of

        an appropriate pleading, may declare the rights and other legal relations of any interested

        party seeking such declaration, whether or not further relief is or could be sought under 28

        U.S.C. § 2201.
2. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1) because the

   object of this litigation is a mortgage that secures the property situated at 78 Harlow Pond

   Road, City/Town of Parkman, County of Piscataquis, and State of Maine, which has an

   assessed value of one hundred thirty-one thousand, three hundred and thirty ($131,330.00)

   dollars; thus, the amount in controversy exceeds the jurisdictional threshold of seventy-five

   thousand ($75,000.00) dollars. See, Exhibit G (a true and correct copy of a portion of the

   valuation Book for the Town of Parkman, ME is attached hereto and incorporated herein.)

3. Venue is properly exercised pursuant to 28 U.S.C. §1391(b)(2) insofar as all or a substantial

   portion of the events that give rise to the Plaintiff ’s claims transpired in Maine and the

   property is located in Maine.

                                         PARTIES

4. Ajax Mortgage Loan Trust 2019-E, Mortgage-Backed Securities, Series 2019-E, by U.S. Bank

   National Association, as Indenture Trustee is a national association incorporated in

   Delaware and with its principal place of business located in Minneapolis, MN.

5. The Defendant, April J. Sargent f/k/a April J. Wohlfeil, is a resident of Parkman, County of

   Piscataquis and State of Maine.

6. The Party-in-Interest, Kevin A. Sargent, is a resident of Parkman, County of Piscataquis and

   State of Maine.
                                         FACTS

7. On November 30, 2011, by virtue of a Warranty Deed from April J. Sargent f/k/a April J.

   Wohlfeil, which is recorded in the Piscataquis County Registry of Deeds in Book 2139,

   Page 313, the property situated at 78 Harlow Pond Road, City/Town of Parkman, County

   of Piscataquis, and State of Maine, was conveyed to April J. Sargent and Kevin A. Sargent,

   being more particularly described by the attached legal description. See Exhibit A (a true and

   correct copy of the legal description is attached hereto and incorporated herein).

8. On March 16, 2007, Defendant, April J. Sargent f/k/a April J. Wohlfeil, executed and

   delivered to Bank of America, N.A. a certain Note under seal in the amount of $71,700.00.

   See Exhibit B (a true and correct copy of the Note is attached hereto and incorporated

   herein).

9. To secure said Note, on March 16, 2007, Defendant, April J. Sargent f/k/a April J. Wohlfeil

   executed a Mortgage Deed in favor of Bank of America, N.A., securing the property located

   at 78 Harlow Pond Road, Parkman, ME 04443 which Mortgage Deed is recorded in the

   Piscataquis County Registry of Deeds in Book 1825, Page 54. See Exhibit C (a true and

   correct copy of the Mortgage is attached hereto and incorporated herein).

10. The Mortgage was then assigned to Ajax Mortgage Loan Trust 2019-E, Mortgage-Backed

   Securities, Series 2019-E, by U.S. Bank National Association, as Indenture Trustee by virtue

   of an Assignment of Mortgage dated January 7, 2020 and recorded in the Piscataquis

   County Registry of Deeds in Book 2663, Page 2. See Exhibit D (a true and correct copy of

   the Assignment of Mortgage is attached hereto and incorporated herein).

11. On November 30, 2020, the Defendant, April J. Sargent f/k/a April J. Wohlfeil, was sent a

   Notice of Mortgagor's Right to Cure, as evidenced by the Certificate of Mailing (herein after

   referred to as the “Demand Letter”). See Exhibit E (a true and correct copy of the Demand

   Letter is attached hereto and incorporated herein).
12. The Demand Letter informed the Defendant, April J. Sargent f/k/a April J. Wohlfeil, of the

    payment due date, the total amount necessary to cure the default, and the deadline by which

    the default must be cured, which was thirty-five (35) days from receipt of the Demand

    Letter. See Exhibit E.

13. The Defendant, April J. Sargent f/k/a April J. Wohlfeil, failed to cure the default prior to the

    expiration of the Demand Letter.

14. The Plaintiff, Ajax Mortgage Loan Trust 2019-E, Mortgage-Backed Securities, Series 2019-

    E, by U.S. Bank National Association, as Indenture Trustee, is the present holder of the

    Note pursuant to endorsement by the previous holder (if applicable), payment of value and

    physical possession of the Note in conformity with 11 M.R.S. § 3-1201, et seq., and Simansky

    v. Clark, 147 A. 205, 128 Me. 280 (1929).

15. The Plaintiff, Ajax Mortgage Loan Trust 2019-E, Mortgage-Backed Securities, Series 2019-

    E, by U.S. Bank National Association, as Indenture Trustee, is the lawful holder and owner

    of the Note and Mortgage.

16. The Plaintiff, Ajax Mortgage Loan Trust 2019-E, Mortgage-Backed Securities, Series 2019-

    E, by U.S. Bank National Association, as Indenture Trustee, hereby certifies that all steps

    mandated by law to provide notice to the mortgagor pursuant to 14 M.R.S.A. § 6111 and/or

    Note and Mortgage were strictly performed.

17. The total debt owed under the Note and Mortgage as of January 5, 2021 is Seventy-One

    Thousand Eight Hundred Sixty-One and 75/100 ($71,861.75) Dollars, which includes:

                    Description                                 Amount
    Principal Balance                                                        $63,929.64
    Interest                                                                  $6,190.52
    Late Fees                                                                   $250.32
    Unapplied Suspense                                                           $-17.88
    Unpaid Charges                                                              $271.13
    Negative Escrow Balance                                                    $1,238.02
    Grand Total                                                              $71,861.75


18. Upon information and belief, the Defendant, April J. Sargent f/k/a April J. Wohlfeil, is

    presently in possession of the subject property originally secured by the Mortgage.

19. Kevin A. Sargent is a Party-In-Interest pursuant to a deed dated November 30, 2011 and

    recorded at the Piscataquis Registry of Deeds in Book 2139, Page 313.

                     COUNT I – FORECLOSURE AND SALE

20. The Plaintiff, Ajax Mortgage Loan Trust 2019-E, Mortgage-Backed Securities, Series 2019-

    E, by U.S. Bank National Association, as Indenture Trustee, repeats and re-alleges

    paragraphs 1 through 18 as if fully set forth herein.

21. This is an action for foreclosure and sale respecting a real estate related Mortgage and title

    located at 78 Harlow Pond Road, Parkman, County of Piscataquis, and State of Maine. See

    Exhibit A.

22. The Plaintiff, Ajax Mortgage Loan Trust 2019-E, Mortgage-Backed Securities, Series 2019-

    E, by U.S. Bank National Association, as Indenture Trustee, is the holder of the Note

    referenced in Paragraph 8 pursuant to endorsement by the previous holder (if applicable)

    and physical possession of the aforesaid Note in conformity with Title 11, section 3-1201, et

    seq. of the Maine Revised Statutes and Simansky v. Clark, 147 A. 205, 128 Me. 280 (1929).

    As such, Plaintiff, Ajax Mortgage Loan Trust 2019-E, Mortgage-Backed Securities, Series

    2019-E, by U.S. Bank National Association, as Indenture Trustee, has the right to foreclosure

    and sale upon the subject property.

23. The Plaintiff, Ajax Mortgage Loan Trust 2019-E, Mortgage-Backed Securities, Series 2019-

    E, by U.S. Bank National Association, as Indenture Trustee, is the current owner and

    investor of the aforesaid Mortgage and Note.
24. The Defendant, April J. Sargent f/k/a April J. Wohlfeil, is presently in default on said

    Mortgage and Note, having failed to make the monthly payment due April 1, 2019, and all

    subsequent payments, and, therefore, has breached the condition of the aforesaid Mortgage

    and Note.

25. The total debt owed under the Note and Mortgage as of January 5, 2021 is Seventy-One

    Thousand Eight Hundred Sixty-One and 75/100 ($71,861.75) Dollars, which includes:

                   Description                                  Amount
    Principal Balance                                                          $63,929.64
    Interest                                                                    $6,190.52
    Late Fees                                                                    $250.32
    Unapplied Suspense                                                            $-17.88
    Unpaid Charges                                                               $271.13
    Negative Escrow Balance                                                     $1,238.02
    Grand Total                                                                $71,861.75


26. The record established through the Piscataquis County Registry of Deeds indicates that

    there are no public utility easements recorded subsequent to the Mortgage and prior to the

    commencement of these proceedings affecting the mortgaged premises at issue herein.

27. By virtue of the Defendant, April J. Sargent f/k/a April J. Wohlfeil's breach of condition,

    the Plaintiff hereby demands a foreclosure and sale on said real estate.

28. Notice in conformity with 14 M.R.S.A. § 6111 and/or Note and Mortgage was sent to the

    Defendant, April J. Sargent f/k/a April J. Wohlfeil, on November 30, 2020, evidenced by the

    Certificate of Mailing. See Exhibit E.

29. The Defendant, April J. Sargent f/k/a April J. Wohlfeil, is not in the Military as evidenced by

    the attached Exhibit F.
                          COUNT II – BREACH OF NOTE

30. The Plaintiff, Ajax Mortgage Loan Trust 2019-E, Mortgage-Backed Securities, Series 2019-

    E, by U.S. Bank National Association, as Indenture Trustee, repeats and re-alleges

    paragraphs 1 through 29 as if fully set forth herein.

31. On March 16, 2007, the Defendant, April J. Sargent f/k/a April J. Wohlfeil, executed under

    seal and delivered to Bank of America, N.A. a certain Note in the amount of $71,700.00.

    See Exhibit B.

32. The Defendant, April J. Sargent f/k/a April J. Wohlfeil, is in default for failure to properly

    tender the April 1, 2019 payment and all subsequent payments. See Exhibit E.

33. The Plaintiff, Ajax Mortgage Loan Trust 2019-E, Mortgage-Backed Securities, Series 2019-

    E, by U.S. Bank National Association, as Indenture Trustee, is the proper holder of the Note

    and is entitled to enforce the terms and conditions of the Note due to its breach by the

    Defendant, April J. Sargent f/k/a April J. Wohlfeil.

34. The Defendant, April J. Sargent f/k/a April J. Wohlfeil, having failed to comply with the

    terms of the Note and Mortgage, is in breach of both the Note and the Mortgage.

35. The Defendant April J. Sargent f/k/a April J. Wohlfeil's breach is knowing, willful, and

    continuing.

36. The Defendant April J. Sargent f/k/a April J. Wohlfeil's breach has caused Plaintiff Ajax

    Mortgage Loan Trust 2019-E, Mortgage-Backed Securities, Series 2019-E, by U.S. Bank

    National Association, as Indenture Trustee to suffer actual damages, including, but not

    limited to money lent, interest, expectancy damages, as well as attorney's fees and costs.

37. The total debt owed under the Note and Mortgage as of January 5, 2021, if no payments are

    made, is Seventy-One Thousand Eight Hundred Sixty-One and 75/100 ($71,861.75) Dollars,

    which includes:
                   Description                                 Amount
    Principal Balance                                                       $63,929.64
    Interest                                                                  $6,190.52
    Late Fees                                                                   $250.32
    Unapplied Suspense                                                          $-17.88
    Unpaid Charges                                                              $271.13
    Negative Escrow Balance                                                   $1,238.02
    Grand Total                                                             $71,861.75


38. Injustice can only be avoided by awarding damages for the total amount owed under the

   Note including interest, plus costs and expenses, including attorney fees.

COUNT III – BREACH OF CONTRACT, MONEY HAD AND RECEIVED

39. The Plaintiff, Ajax Mortgage Loan Trust 2019-E, Mortgage-Backed Securities, Series 2019-

   E, by U.S. Bank National Association, as Indenture Trustee, repeats and re-alleges

   paragraphs 1 through 38 as if fully set forth herein.

40. By executing, under seal, and delivering the Note, the Defendant, April J. Sargent f/k/a April

   J. Wohlfeil, entered into a written contract with Bank of America, N.A. who agreed to loan

   the amount of $71,700.00 to the Defendant. See Exhibit B.

41. As part of this contract and transaction, the Defendant, April J. Sargent f/k/a April J.

   Wohlfeil, executed the Mortgage to secure the Note and the subject property. See Exhibit C.

42. The Plaintiff, Ajax Mortgage Loan Trust 2019-E, Mortgage-Backed Securities, Series 2019-

   E, by U.S. Bank National Association, as Indenture Trustee, is the proper holder of the Note

   and successor-in-interest to Bank of America, N.A., and has performed its obligations under

   the Note and Mortgage.

43. The Defendant, April J. Sargent f/k/a April J. Wohlfeil, breached the terms of the Note and

   Mortgage by failing to properly tender the April 1, 2019 payment and all subsequent

   payments. See Exhibit E.
44. The Plaintiff, Ajax Mortgage Loan Trust 2019-E, Mortgage-Backed Securities, Series 2019-

   E, by U.S. Bank National Association, as Indenture Trustee, is the proper holder of the

   Note, and is entitled to enforce the terms and conditions of the Note due to its breach by

   the Defendant, April J. Sargent f/k/a April J. Wohlfeil.

45. The Defendant, April J. Sargent f/k/a April J. Wohlfeil, having failed to comply with the

   terms of the Note and Mortgage, is in breach of contract.

46. The Defendant, April J. Sargent f/k/a April J. Wohlfeil, is indebted to Ajax Mortgage Loan

   Trust 2019-E, Mortgage-Backed Securities, Series 2019-E, by U.S. Bank National

   Association, as Indenture Trustee in the sum of Seventy-One Thousand Eight Hundred

   Sixty-One and 75/100 ($71,861.75) Dollars, for money lent by the Plaintiff, Ajax Mortgage

   Loan Trust 2019-E, Mortgage-Backed Securities, Series 2019-E, by U.S. Bank National

   Association, as Indenture Trustee, to the Defendant.

47. Defendant April J. Sargent f/k/a April J. Wohlfeil's breach is knowing, willful, and

   continuing.

48. Defendant April J. Sargent f/k/a April J. Wohlfeil's breach has caused Plaintiff, Ajax

   Mortgage Loan Trust 2019-E, Mortgage-Backed Securities, Series 2019-E, by U.S. Bank

   National Association, as Indenture Trustee, to suffer actual damages, including, but not

   limited to money lent, interest, expectancy damages, as well as attorney's fees and costs.

49. The total debt owed under the Note and Mortgage as of January 5, 2021, if no payments are

   made, is Seventy-One Thousand Eight Hundred Sixty-One and 75/100 ($71,861.75) Dollars,

   which includes:

                     Description                               Amount
    Principal Balance                                                       $63,929.64
    Interest                                                                 $6,190.52
    Late Fees                                                                  $250.32
    Unapplied Suspense                                                          $-17.88
    Unpaid Charges                                                               $271.13
    Negative Escrow Balance                                                    $1,238.02
    Grand Total                                                               $71,861.75


50. Injustice can only be avoided by awarding damages for the total amount owed under the

    Note and Mortgage, and for money had and received, including interest, plus costs and

    expenses, including attorney fees.

                         COUNT IV – QUANTUM MERUIT

51. The Plaintiff, Ajax Mortgage Loan Trust 2019-E, Mortgage-Backed Securities, Series 2019-

    E, by U.S. Bank National Association, as Indenture Trustee, repeats and re-alleges

    paragraphs 1 through 50 as if fully set forth herein.

52. Bank of America, N.A., predecessor-in-interest to Ajax Mortgage Loan Trust 2019-E,

    Mortgage-Backed Securities, Series 2019-E, by U.S. Bank National Association, as Indenture

    Trustee, loaned Defendant, April J. Sargent f/k/a April J. Wohlfeil, $71,700.00. See Exhibit

    B.

53. The Defendant, April J. Sargent f/k/a April J. Wohlfeil, is in default for failure to properly

    tender the April 1, 2019 payment and all subsequent payments. See Exhibit E.

54. As a result of the Defendant April J. Sargent f/k/a April J. Wohlfeil's failure to perform

    under the terms of their obligation, the Defendant, should be required to compensate the

    Plaintiff, Ajax Mortgage Loan Trust 2019-E, Mortgage-Backed Securities, Series 2019-E, by

    U.S. Bank National Association, as Indenture Trustee.

55. As such, the Plaintiff, Ajax Mortgage Loan Trust 2019-E, Mortgage-Backed Securities, Series

    2019-E, by U.S. Bank National Association, as Indenture Trustee, is entitled to relief under

    the doctrine of quantum meruit.
                          COUNT V –UNJUST ENRICHMENT

   56. The Plaintiff, Ajax Mortgage Loan Trust 2019-E, Mortgage-Backed Securities, Series 2019-

       E, by U.S. Bank National Association, as Indenture Trustee, repeats and re-alleges

       paragraphs 1 through 55 as if fully set forth herein.

   57. Bank of America, N.A., predecessor-in-interest to Ajax Mortgage Loan Trust 2019-E,

       Mortgage-Backed Securities, Series 2019-E, by U.S. Bank National Association, as Indenture

       Trustee, loaned the Defendant, April J. Sargent f/k/a April J. Wohlfeil, $71,700.00. See

       Exhibit B.

   58. The Defendant, April J. Sargent f/k/a April J. Wohlfeil, has failed to repay the loan

       obligation.

   59. As a result, the Defendant, April J. Sargent f/k/a April J. Wohlfeil, has been unjustly

       enriched to the detriment of the Plaintiff, Ajax Mortgage Loan Trust 2019-E, Mortgage-

       Backed Securities, Series 2019-E, by U.S. Bank National Association, as Indenture Trustee as

       successor-in-interest to Bank of America, N.A. by having received the aforesaid benefits and

       money and not repaying said benefits and money.

   60. As such, the Plaintiff, Ajax Mortgage Loan Trust 2019-E, Mortgage-Backed Securities, Series

       2019-E, by U.S. Bank National Association, as Indenture Trustee, is entitled to relief.

                                   PRAYERS FOR RELIEF

WHEREFORE, the Plaintiff, Ajax Mortgage Loan Trust 2019-E, Mortgage-Backed Securities,

Series 2019-E, by U.S. Bank National Association, as Indenture Trustee, prays this Honorable Court:

   a) Issue a judgment of foreclosure and sale in conformity with Title 14 § 6322;

   b) Grant possession to the Plaintiff, Ajax Mortgage Loan Trust 2019-E, Mortgage-Backed

       Securities, Series 2019-E, by U.S. Bank National Association, as Indenture Trustee, upon the

       expiration of the period of redemption;
c) Find that the Defendant, April J. Sargent f/k/a April J. Wohlfeil, is in breach of the Note by

    failing to make payment due as of April 1, 2019, and all subsequent payments;

d) Find that the Defendant, April J. Sargent f/k/a April J. Wohlfeil, is in breach of the

    Mortgage by failing to make payment due as of April 1, 2019, and all subsequent payments;

e) Find that the Defendant, April J. Sargent f/k/a April J. Wohlfeil, entered into a contract for a

    sum certain in exchange for a security interest in the subject property;

f) Find that the Defendant, April J. Sargent f/k/a April J. Wohlfeil, is in breach of contract by

    failing to comply with the terms and conditions of the Note and Mortgage by failing to

    make the payment due April 1, 2019 and all subsequent payments;

g) Find that the Plaintiff, Ajax Mortgage Loan Trust 2019-E, Mortgage-Backed Securities,

    Series 2019-E, by U.S. Bank National Association, as Indenture Trustee, is entitled to enforce

    the terms and conditions of the Note and Mortgage;

h) Find that by virtue of the money retained by the Defendant, April J. Sargent f/k/a April J.

    Wohlfeil has been unjustly enriched at the Plaintiff ’s expense;

i) Find that such unjust enrichment entitles the Plaintiff, Ajax Mortgage Loan Trust 2019-E,

    Mortgage-Backed Securities, Series 2019-E, by U.S. Bank National Association, as Indenture

    Trustee, to restitution;

j) Find that the Defendant, April J. Sargent f/k/a April J. Wohlfeil, is liable to the Plaintiff,

    Ajax Mortgage Loan Trust 2019-E, Mortgage-Backed Securities, Series 2019-E, by U.S. Bank

    National Association, as Indenture Trustee, for money had and received;

k) Find that the Defendant, April J. Sargent f/k/a April J. Wohlfeil, is liable to the Plaintiff for

    quantum meruit;
   l) Find that the Defendant, April J. Sargent f/k/a April J. Wohlfeil, has appreciated and

       retained the benefit of the Mortgage and the subject property;

   m) Find that it would be inequitable for the Defendant, April J. Sargent f/k/a April J. Wohlfeil,

       to continue to appreciate and retain the benefit of the Mortgage, Note and subject property

       without recompensing the appropriate value;

   n) Find that the Plaintiff, Ajax Mortgage Loan Trust 2019-E, Mortgage-Backed Securities,

       Series 2019-E, by U.S. Bank National Association, as Indenture Trustee, is entitled to

       restitution for this benefit from the Defendant, April J. Sargent f/k/a April J. Wohlfeil;

   o) Determine the amount due on said Mortgage and Note, including principal, interest,

       reasonable attorney’s fees and court costs;

   p) Additionally, issue a money judgment against the Defendant, April J. Sargent f/k/a April J.

       Wohlfeil, and in favor of the Plaintiff, Ajax Mortgage Loan Trust 2019-E, Mortgage-Backed

       Securities, Series 2019-E, by U.S. Bank National Association, as Indenture Trustee, in the

       amount of Seventy-One Thousand Eight Hundred Sixty-One and 75/100 ($71,861.75

       Dollars, the total debt owed under the Note plus interest and costs including attorney’s fees

       and costs;

   q) For such other and further relief as this Honorable Court deems just and equitable.



                                                       Respectfully Submitted,
                                                       Ajax Mortgage Loan Trust 2019-E, Mortgage-
                                                       Backed Securities, Series 2019-E, by U.S. Bank
                                                       National Association, as Indenture Trustee,
                                                       By its attorneys,

Dated: January 13, 2021
                                                       /s/ John A. Doonan, Esq.
                                                       John A. Doonan, Esq., Bar No. 3250
                                                       Reneau J. Longoria, Esq., Bar No. 5746
                                                       Attorneys for Plaintiff
                                                       Doonan, Graves & Longoria, LLC
                                                       100 Cummings Center, Suite 225D
Beverly, MA 01915
(978) 921-2670
JAD@dgandl.com
RJL@dgandl.com
